UNITED STATES BANKRUPTCY COURT Exhibit 99.1 NORTHERN DISTRICT OF GEORGIA NEWNAN DIVISION } CASE NUMBER } 02-10835 } The NewPower Company, et. al. } JUDGE W. Homer Drake, Jr. } DEBTORS } CHAPTER 11 DEBTOR’S MONTHLY FINANCIAL REPORTS (BUSINESS) FOR THE PERIOD 11/30/2009to 12/31/2009 Comes now the above-named debtor and files its Periodic Financial Reports in accordance with the Guidelines established by the United States Trustee and FRBP 2015. Paul Ferdinands Attorney for Debtor Debtor’s Address Attorney’s Address and Phone Number and Phone Number P.O. Box 17296 191 Peachtree St. Stamford, Ct 06907 Atlanta, GA 30303 Tel: (203) 329-8412 Tel: (404) 572-4600 NewPower Holdings, Inc. Case Number:02-10835 Post Petition Totals For Period fromNovember 30, 2009 to December 31, 2009 Opening Cash Balance -11/30/09 $584 Inflows: Customer Collections Collateral Returned -Sureties -SecurityDeposits Sale Proceeds/Interest Income/Other 1 Total Inflows 1 Distribution of Outflows Outflows: NewPower The NewPower Post Petition: Holdings, Inc. Company Professionals - Bankruptcy Consulting Fees Lockbox Fees Supplies & Misc 0 0 Rent 1 1 Insurance Utilities (Heat, Hydro, Phone, etc.) 0 0 Payroll (inlcuding tax payments & fees) 10 10 T&E Reimbursements State Tax Payments Distribution to Equity Total Outflows 11 11 Net Cash Flows (10) Closing Cash Balance $574 Attachment 1 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Receivable Aging and Reconciliation For Period fromNovember 30, 2009 to December 31, 2009 Amounts in $000’s Accounts Receivable at Petition Date: $ 75,200 Beginning of Month Balance*- Gross $ 13,476 (per 11/30/09 G/L) PLUS:Current Month New Billings - LESS:Collections During the Month - End of Month Balance - Gross $ 13,476 (per 12/31/09 G/L) Allowance for Doubtful Accounts (13,476) End of Month Balance - Net of Allowance $ - Note: The accounts receivable aging below relates only to deliveries to customers subsequent to the June 11, 2002 petition date. AR Aging for Post Petition Receivables Current > 30 days > 60 days Total $- $- $111 $111 Attachment 2 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Payable and Secured Payments Report For Period fromNovember 30, 2009 to December 31,2009 Amounts in $000’s See attached System Generated A/P reports as of 12/31/2009 (Attachments 2A and 2B). Beginning of Period Balance $ 56 (per 11/30/09 G/L) PLUS:New Indebtedness Incurred 1 LESS:Amounts Paid on A/P (1 ) End of Month Balance $ 56 (per 12/31/09 G/L) Exhibit 2A The New Power Company Vendor Balance Detail As ofDecember 31, 2009 Type Date Amount Balance AT&T 0.00 Bill 12/17/2009 10.60 10.60 Bill Pmt -Check 12/18/2009 -10.60 0.00 Total AT&T 0.00 0.00 Iron Mountain Off-Sire Data Protection 0.00 Bill 12/17/2009 588.81 588.81 Bill Pmt -Check 12/18/2009 -588.81 0.00 Total Iron Mountain Off-Site Data Protection 0.00 0.00 Kaster Moving Co. Inc. 0.00 Bill 12/17/2009 82.50 82.50 Bill Pmt -Check 12/18/2009 -82.50 0.00 Total Kaster Moving Co. Inc. 0.00 0.00 Ms. Patricia Foster 0.00 Bill 12/19/2009 450.00 450.00 Bill Pmt -Check 12/19/2009 -450.00 0.00 Total Ms. Patricia Foster 0.00 0.00 TOTAL 0.00 0.00 Exhibit 2B The New Power Company Unpaid Vendor Balances December 31, 2009 Balance Franchise Tax Liability 55,465.82 Payroll Tax Liablility 2,009.00 57,474.82 Attachment 3 NewPower Holdings, Inc. Case Number: 02-10835 Inventory and Fixed Assets Report For Period fromNovember30, 2009 to December 31, 2009 Amounts in $000’s Inventory Report Inventory Balance at Petition Date $ 15,587 Inventory at Beginning of Period $ - (per 11/30/09 G/L) PLUS:Inventory Purchased - LESS:Inventory Used or Sold - End of Month Balance $ - (per 12/31/09 G/L) Inventory is generally costed at the lower of cost or market.By the end of July 2002 we had sold all of our gas inventory either to retail customers or financial buyers as part of our asset sales. Fixed Asset Report Book Value at Petition Date $ 1,238 Our fixed assets at petition date consisted of office furniture and equipment.These assets were transferred to our lessor in June 2002 as part of the settlement of our lease obligation. Fixed Assets at Beginning of Period $ - Less:Depreciation Expense - Less:Dispositions - Add:Purchases - Fixed Assets at End of Period $ - Attachment 4Page 8 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 12/01/2009-12/31/2009 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Concentration Account Account Number: Purpose of Account: Concentration Account Beginning Balance $ 39,122.17 Total Deposits $ 1,100.66 Total Payments $ 9,542.95 Includes transfer to Manual Checking of Closing Balance $ 30,679.88 Electronic Payments issued this Period EP114 Last Payment issued this Period EP116 Total # of payments this Period 3 Attachment 4Page 9 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 12/01/2009-12/31/2009 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Account Number: Purpose of Account: Money Market Beginning Balance $546,714.87 Total Deposits $ 69.41 Interest Income Total Payments $1,080.04 Payroll Taxes Closing Balance $545,704.24 Service Charges $- First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A Attachment 4Page 10 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 12/01/2009-12/31/2009 Name of Bank: JP Morgan Chase Branch: Syracuse, NY Account Name: The New Power Company Account Number: Purpose of Account: Controlled Disbursements (A/P) Beginning Balance $0.00 Total Deposits $8,859.74 Transfer from Concentration Total Payments ($8,859.74 ) Closing Balance $0.00 Service Charges N/A First Check issued this Period 202284 Last Check issued this Period 202289 Voided Checks 4 Total # of checks issued this Period 2 Exhibit 5 The New Power Company Transactions by Account As ofDecember 31, 2009 Type Date Amount AT&T Bill 12/17/2009 10.60 Bill Pmt -Check 12/18/2009 -10.60 Total AT&T 0.00 Iron Mountain Off-Sire Data Protection Bill 12/17/2009 588.81 Bill Pmt -Check 12/18/2009 -588.81 Total Iron Mountain Off-Site Data Protection 0.00 Kaster Moving Co. Inc. Bill 12/17/2009 82.50 Attachment 6 NewPower Holdings, Inc. Case Number: 02-10835 Balance Franchise Tax Liability 55,465.82 Payroll Tax Liability 2,009.00 57,474.82 Taxes Owed and Due Payroll Tax Liability 2.0 Attachment 7A NewPower Holdings, Inc. Case Number: 02-10835 Type Date Num Name Amount Liability Check 12/11/2009 wire United States Treasury 1,080.04 Liability Check 12/11/2009 201289 CT Commissioner of Reven 504.16 Paycheck 12/15/2009 dir dep M. Patricia Foster 3,952.79 Bill Pmt -Check 12/18/2009 EP14 AT&T 10.60 Bill Pmt -Check 12/18/2009 EP15 Iron Mountain Off-Site Data 588.81 Bill Pmt -Check 12/18/2009 EP16 Kaster Moving Co. Inc. 82.50 Bill Pmt -Check 12/19/2009 201286 Ms. Patricia Foster 450.00 Paycheck 12/31/2009 dir dep M. Patricia Foster 3,952.79 10,621.69 # of Employees at beginning of period 1 # hired during the period - - # terminated/resigned during period - - # employees on payroll - end of period 0 1 # of employees on temporary consulting assignments 0 Confirmation of Insurance See supplemental attachment.* * Omitted Attachment 7B (Supplemental) Payments made to insiders 12/01/09 - 12/31/2009 Payments are in gross amts Title Amount Date Type M. Patricia Foster President & CEO $ 5,208.33 12/15/2009 Salary for pay period 12-01 - 12/15 $ 5,208.33 12/31/2009 Salary for pay period 12-16 - 12/31 $ 10,416.67 Attachment 8 NewPower Holdings, Inc. Case Number: 02-10835 Significant Developments During Reporting Period 0 none
